                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-03236-JVS (AS)                                           Date    August 28, 2019
 Title            Frank Norwood v. Correctional Officer Fuentes, et. al.,




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


       On April 24, 2019, Plaintiff, a California prisoner, proceeding pro se, filed a Civil
Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983. (Dkt. No. 1). The Court
subsequently granted Plaintiff's application to proceed in forma pauperis. (Dkt. No. 4). On
May 10, 2019, the Court issued an order dismissing Plaintiff’s Complaint with leave to
amend. (Dkt. No. 5). Plaintiff was directed to “file a First Amended Complaint no later
than 30 days from the date of th[e] Order.” (Id. at 7). On May 28, 2019, Plaintiff filed a
First Amended Complaint (Dkt. No. 6) followed by a notice of dismissal for defendants
Montes, Roldan and Torres (Dkt. No. 7).

      On June 26, 2019, the Court issued an order dismissing the First Amended Complaint
with leave to amend. (Dkt. No. 8). Plaintiff was directed to “file a Second Amended
Complaint no later than 30 days from the date of th[e] Order.” (Id. at 6). Plaintiff was
“explicitly cautioned that failure to timely file a Second Amended Complaint, or failure to
correct the deficiencies described [in the Order], may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure
to comply with court orders.” (Id. at 7).

       To date, Plaintiff has failed to file a Second Amended Complaint which was due to
be filed by July 26, 2019, request an extension of time to do so, or otherwise communicate
with the Court. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later
than September 27, 2019, why this action should not be dismissed with prejudice for failure
to prosecute. This Order will be discharged upon the filing of a First Amended Complaint
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-03236-JVS (AS)                                      Date   August 28, 2019
 Title          Frank Norwood v. Correctional Officer Fuentes, et. al.,

that cures the deficiencies in the last pleading or upon the filing of a declaration under
penalty of perjury stating why Plaintiff is unable to file a First Amended Complaint. A copy
of the Court’s June 26, 2019 Order is attached for Plaintiff’s convenience.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-03236-JVS (AS)                                      Date   August 28, 2019
 Title          Frank Norwood v. Correctional Officer Fuentes, et. al.,

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely
respond to this Order will result in a recommendation that this action be dismissed
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute
and obey court orders.

cc: Michael W. Fitzgerald
    United States District Judge

                                                     .




                                                                                 0       :    00

                                                            Initials of               AF
                                                            Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 3 of 3
